Citation Nr: 1506730	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In his September 2011 substantive appeal, the Veteran requested a Board videoconference hearing in connection with the issue on appeal.  However, he indicated in a January 2015 written statement that he no longer wished to appear at a Board hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).

The Veteran also submitted a timely substantive appeal with respect to the claim of entitlement to service connection for tinnitus.  As the RO granted entitlement to service connection for this disability in a February 2014 rating decision, however, the Board finds this issue is no longer for appellate review.


FINDING OF FACT

In a written statement received in January 2015, prior to the promulgation of a Board decision, the Veteran indicated that he wished to withdraw the issue of entitlement to service connection for bilateral hearing loss.

CONCLUSION OF LAW

The criteria for the withdrawal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In his September 2011 substantive appeal, the Veteran perfected an appeal as to the issue of entitlement to service connection for bilateral hearing loss.  However, in a January 2015 written statement, prior to the promulgation of a Board decision, the Veteran requested to withdraw the appeal as to this issue.  Thus, the Board finds this issue is no longer for appellate consideration.  


ORDER

The appeal for entitlement to service connection for bilateral hearing loss is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


